ON REMAND FROM SUPREME COURT OF ALABAMA
TYSON, Judge.
On October 27, 1989, 555 So.2d 1199, this court unanimously affirmed this appeal without opinion. Application for rehearing was duly overruled on December 1, 1989, again without opinion. On March 2, 1990, 559 So.2d 576, the Supreme Court of Alabama remanded this cause to this court for further consideration in light of Harris v. Reed, 489 U.S. 255, 109 S.Ct. 1038, 103 L.Ed.2d 308 (1989).
This cause was unanimously affirmed, without opinion, first because, under Rule 45(b), A.R.A.P., the appellant failed to file a brief in this cause. Therefore, there was no issue to be reviewed pursuant to the provisions of the aforesaid rule.
Moreover, upon examination of the record, we found that the instant appeal grew out of a disciplinary action based on possession of contraband within the Alabama penal system. The record indicated that the appellant had been afforded due process of law and that there was no merit to the allegations made by the appellant. He had sold alcohol and received monies therefor in violation of prison rules.
For the aforesaid reasons, this cause is affirmed, based on procedural bar.
AFFIRMED.
All the Judges concur.